Sharpstein, J.
Action upon a street assessment for grading the crossing of Broadway and Gough Streets. The record shows that the property owners upon whose petition the board *366of supervisors is authorized to order that kind of work to be done did not petition to have it done, nor did the superintendent of streets recommend that it should be done. Without such a petition or recommendation the appellant contends that the board could not acquire jurisdiction to order the work done.Such is our understanding of the law. (Stats. 1871-72, § 4, p. 805; Dyer v. North, 44 Cal. 157; Dyer v. Miller, 58 Cal. 585.)
Judgment and order reversed.
Thorrtor, J., and Myrick, J., concurred.